[Cite as Nob Hill E. Condominium Assn. v. Grundstein, 2011-Ohio-2552.]




         Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 95919




                 NOB HILL EAST CONDOMINIUM
                        ASSOCIATION
                                                         PLAINTIFF-APPELLEE

                                                   vs.

                           ROBERT GRUNDSTEIN
                                                         DEFENDANT-APPELLANT




                                         JUDGMENT:
                                          AFFIRMED


                                     Civil Appeal from the
                                    Bedford Municipal Court
                                   2

                            Case No. CVF-05558

     BEFORE:     Rocco, J., Sweeney, P.J., and E. Gallagher, J.

     RELEASED AND JOURNALIZED:              May 26, 2011

ATTORNEY FOR APPELLANT

Robert Grundstein, Pro Se
WSBA 20389
P.O. 342
Hyde Park, VT 05655

ATTORNEY FOR APPELLEE

Christopher Horn
178 E. Washington Street
Chagrin Falls, Ohio 44022




KENNETH A. ROCCO, J.:
                                      3

      {¶ 1} Although defendant-appellant Robert Grundstein was declared a

vexatious litigator,1 this court nevertheless permitted him to file an appeal

from the orders of the Bedford Municipal Court that denied his “motion”2 for

relief from a judgment in favor of plaintiff-appellee Nob Hill East

Condominium Association.3

      {¶ 2} In granting Grundstein’s request to file this appeal, this court

placed certain conditions on him. Grundstein was ordered to “comply with

the Ohio Rules of Appellate Procedure as well as the local rules of this court *

* * .” Grundstein subsequently filed a docketing statement that indicated

the “appropriate designation for this case” was assignment to the accelerated

calendar.

      {¶ 3} App.R. 11.1(A) states in pertinent part:

      {¶ 4} “The accelerated calendar is designed to provide a means to

eliminate delay and unnecessary expense in effecting a just decision on




      1See Grundstein v. Wolf’s Gallery, Inc., Cuyahoga County Court of Common
Pleas No. CV-572848.
      2 Grundstein    actually filed more than one motion, entitling them as 1) a
“motion to vacate order”; 2) a “motion to set aside judgment”; and, finally, 3) a
“motion for relief from judgment.”
      3 The association obtained judgment both on its complaint, which sought
payment of assessments on his unit, and on Grundstein’s numerous counterclaims.
                                      4

appeal by the recognition that some cases do not require as extensive or time

consuming procedure as others.” (Emphasis added.)

      {¶ 5} In spite of the foregoing, Grundstein has filed an appellate brief

that contains eleven assignments of error. His claims of such extensive error

completely frustrate the intention of the accelerated calendar. See App.R.

11.1(A)(2)(c).   Grundstein has also filed a reply brief, in contravention of

Loc.App.R. 11.1(B)(4)(d).

      {¶ 6} In addition, App.R. 11.1(C) directs that appellate briefs must

comply with the form specified by App.R. 16.

      {¶ 7} App.R. 16(A)(4) requires a “statement of the issues presented for

review, with references to the assignments of error to which each issue

relates.”   (Emphasis added.)     App.R. 16(A)(5) requires the appellant to

present a “statement of the case * * * describing the nature of the case, the

course of proceedings, and the disposition in the court below.”        App.R.

16(A)(6) requires a “statement of the facts relevant to the assignments of

error * * * , with appropriate references to the record in accordance with

division (D) of this rule.” (Emphasis added.)

      {¶ 8} Finally, App.R. 16(A)(7) provides that the appellant’s brief shall

include “[a]n argument containing the contentions of the appellant with

respect to each assignment of error presented for review and the reasons in
                                     5

support of the contentions, with citations to the authorities, statutes, and

parts of the record on which appellant relies. * * * .” (Emphasis added.)

      {¶ 9} A review of Grundstein’s appellate brief demonstrates he

complied only minimally, when he did so at all, with App.R. 16(A)’s

requirements.

      {¶ 10} The appeal will be determined as provided by App.R. 11.1(E) and

Loc.App.R. 11.1. Thus, “in its discretion,” this court may issue a “judgment

entry-accelerated calendar” rather than a full opinion. Loc.App.R. 11.1(B)(5).

      {¶ 11} Grundstein is reminded that “it is not the duty of an appellate

court to search the record for evidence to support an appellant’s argument as

to any alleged error.” Rodriguez v. Rodriguez, Cuyahoga App. No. 91412,

2009-Ohio-3456, ¶7, citing State v. McGuire (Apr. 15, 1996), Preble App. No.

CA95-01-001.    “An appellate court is not a performing bear, required to

dance to each and every tune played on an appeal.” Rodriguez, citing State

v. Watson (1998), 126 Ohio App.3d 316, 710 N.E.2d 340. See, also, Barry v.

Rolfe, Cuyahoga App. Nos. 88459, 88460, 88676, 88680-86, and 88908-11,

2008-Ohio-3131, ¶41-48.

      {¶ 12} With the foregoing as background, Grundstein’s assignments of

error are addressed as follows.
                                       6

      {¶ 13} His first, ninth, tenth, and eleventh assignments of error, which

challenge the municipal court’s prerogative to reconsider its decision to

“conditionally” dismiss this case, are overruled on the authority of Schmidt v.

Bankers     Title   &   Escrow   Agency,   Inc.,   Cuyahoga   App. No. 88847,

2007-Ohio-3924. See, also, Hines v. Zofko (Mar. 22, 1994), Trumbull App.

No. 93-T-4928.

      {¶ 14} Grundstein’s second, third, and eighth assignments of error,

which challenge the municipal court’s jurisdiction over the subject matter, are

overruled on the authority of Lewallen v. Mentor Lagoons, Inc. (1993), 85

Ohio App.3d 91, 619 N.E.2d 98.

      {¶ 15} Grundstein’s fourth and fifth assignments of error will not be

addressed because Grundstein failed to comply with App.R. 16(A)(7). App.R.

12(A)(2).

      {¶ 16} Grundstein’s sixth and seventh assignments of error, which

challenge the denial of his Civ.R. 60(B) “motion,” are overruled because he

failed to submit evidence in the municipal court to support these arguments.

McKean v. Howell, Stark App. No. 2002CA00293, 2003-Ohio-353, ¶16-19.

      {¶ 17} Since none of Grundstein’s assignments of error has merit, the

municipal court’s orders are affirmed.

      Affirmed.
                                     7

     It is ordered that appellee recover from appellant costs herein taxed.

     The court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_______________________________
KENNETH A. ROCCO, JUDGE

JAMES J. SWEENEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR
8